DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 31, 33-39, 43 and 46 are objected to because of the following informalities: 
Regarding claim 31, in line 4, replace “the same flow” with --a same flow--.  
Regarding claims 33-39, in line 1, replace “The apparatus of Claim 32” with --The system of Claim 32-- since claim 32 recites a system.
Regarding claim 39, in line 4, replace “the same flow” with --a same flow--.  
Regarding claim 43, claim 43 recites the same limitation of claim 42.
Regarding claim 46, in line 3, replace “the same flow” with --a same flow--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Regarding claims 24, 32, and 40, the limitation “generate TCP header fields and IP header fields for the coalesced packet based, at least in part, upon the combined payload, the TCP header fields to be comprised in a single TCP header for the combined payload, the IP header fields to be comprised in a single IP header for the combined payload” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses preparing a single TCP header and a single IP header for the combined payload (10th, 15th, and 23rd paragraphs).  The specification further discloses in Fig. 4 that a single IP and TCP header generated for the combined payloads.  The single IP header does not include multiple IP header fields and the single TCP header does not include multiple TCP header fields.  
Claims 25-31, 33-39, and 41-46 are automatically rejected to for the reasons as set forth in rejected independent claims 24, 32, and 40.

Conclusion
Raman (US Patent No. 7,096,272 B1) discloses generating a pool packet having contents of packets sharing a common destination.
Luo et al (US Patent No. 6,804,237 B1) discloses forming a multiplex packet having mini headers and associated payloads.
Lango et al (US Patent No. 7,076560 B1) discloses a packet chunk packing having combined payloads and meta-data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472